Mahoney, P. J., and Mikoll, J.,
dissent and vote to affirm in the following memorandum by Mahoney, P. J. Mahoney, P. J. (dissenting). CPLR 4401 contains the statutory authority for the trial motion which is commonly referred to as a motion for a directed verdict. It allows the Trial Judge to grant judgment to any moving party who, after the close of the evidence presented by an opposing party, is “entitled to judgment as a matter of law” with respect to a cause of action or issue. In the instant case, plaintiffs’ motion pursuant to CPLR 4401 for judgment as a matter of law on the issue of liability was granted at the close of all of the evidence, thereby taking from the jury the question of whether any culpable conduct on the part of plaintiff Marcella Schmidt contributed to plaintiffs’ damages. The majority feels that this decision by the trial court was error. We disagree and would affirm. Where, as here, a plaintiff’s culpable conduct is interposed as a defense in a personal injury action based on defendant’s alleged negligence, the issue almost always involves a question of fact which should be resolved by the jury (Wartels v County Asphalt, 29 NY2d 372, 379). However, despite this general rule favoring jural review, the Court of Appeals has recognized that trial courts have a duty to withhold the issue of a plaintiff’s alleged culpable conduct from the jury where there is insufficient evidence in the record to support such a finding (Nallan v Helmsley-Spear, Inc., 50 NY2d 507, 516-517). This is precisely the situation which faced the trial court in the instant case. Mrs. Schmidt gave uncontradicted testimony of the care she exercised prior to proceeding across the crosswalk on Green Street in a northerly direction. Defendant Farwell testified that he did not see Mrs. Schmidt until she was directly in front of his truck and was unsure if he looked left onto Green Street before turning from South Cayuga Street. The record is devoid of any evidence indicating that Mrs. Schmidt may have been negligent in crossing the intersection. Defendants would have the jury infer that she did not exercise due care in seeing Farwell’s truck from the mere fact that the accident happened. We do not find this single inference, unsupported by any other evidence, sufficient proof to enable a jury to find Mrs. Schmidt guilty of any culpable conduct, an issue which defendants had the burden of proving (CPLR 1412). Moreover, even if Mrs. Schmidt had been shown to be negligent in failing to *1070see the oncoming truck before the moment of impact, it is pure speculation to suggest that her failure to see the truck, at a time when she was already in the middle of the intersection, was a proximate cause of the accident. Accordingly, we would affirm both the judgment in plaintiffs’ favor and the order denying defendants’ posttrial CPLR 4404 motion.